Citation Nr: 1222522	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-30 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating of 40 percent for the period of the claim prior to September 11, 2009, for chronic lumbar strain with intevertebral disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which continued a 20 percent disability rating for a chronic lumbar strain with intervertebral disc disease.  In a November 2009 Decision Review Officer decision, the disability rating for the Veteran's low back disability was increased to 40 percent, effective September 11, 2009.  In a December 2009 statement, the Veteran indicated that he is satisfied with the 40 percent rating, but believes that it should be effective from the date of receipt of his claim for increase in 2007.  The Board has limited its consideration accordingly.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

The documents in Virtual VA do reveal that the Veteran was denied entitlement to a total disability rating based on unemployability (TDIU) due to service-connected disabilities in an April 2011 rating decision.  There is no documentation in the claims file or Virtual VA showing that the Veteran has appealed that decision to date.  Accordingly, that issue is not currently before the Board.


FINDINGS OF FACT

1.  The Veteran filed the current claim for an increased rating for his low back disability on August 27, 2007.

2.  During the period of this claim prior to September 11, 2009, the Veteran's chronic lumbar strain with intevertebral disc disease was manifested by limitation of forward flexion to 30 degrees or less.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent during the period of this claim prior to September 11, 2009, for chronic lumbar strain with intevertebral disc disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the complete benefit sought on appeal, a 40 percent rating for the period of this claim prior to September 11, 2009.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

The Veteran's service-connected chronic lumbar strain with intevertebral disc disease disability is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral or cervical strain), which in turn is rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

Under General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran's current claim for an increased rating was received on August 27, 2007.  The currently assigned effective date of September 11, 2009, for the grant of a 40 percent rating is based on the RO's determination that the increase in disability warranting a 40 percent rating was initially shown by the report of a VA examination performed on that date.  

The Veteran believes that the 40 percent rating should be assigned from the date of receipt of his claim for an increased rating because the disability was sufficiently severe at that time to warrant a 40 percent rating.  He essentially contends that the December 2007 VA examination of his back lasted less than 30 minutes and that the report of that examination does not accurately reflect the severity of his back disability.  

The Board has reviewed the report of the December 2007 VA examination and agrees that it is not adequate for rating purposes.  Although the report provides range of motion findings, it does not identify where pain begins or where it ends and does not provide an assessment of the degree of severity of the Veteran's pain.  

An April 2008 statement from the Veteran's private physician indicates that the Veteran's low back pain and lower extremity symptoms had become more and more disabling and that it was his opinion that the Veteran had become totally disabled as a result.  With the statement, the physician provided the report of a March 2008 MRI of the Veteran's lumbar spine showing that the Veteran was found to have moderately severe bilateral neuroforaminal stenosis at L5-S1, central stenosis at L2-5 with facet arthritis, a considerable degree of right neuroforaminal stenosis at L4-5, and moderate bilateral foraminal stenosis at L3-4.

At the September 2009 VA examination of his back, the Veteran reported that he had had increasing low back pain since 2003 and had been experiencing numbness and tingling that radiated from his low back to his right lower extremity for 6 months.  As noted above, the RO determined that the report of this examination established the presence of sufficient low back impairment to warrant the increased rating of 40 percent.

In view of the inadequacy of the December 2007 VA examination report, the April 2008 statement from the Veteran's private physician supporting the presence of increased disability, and the September 2009 VA examination report confirming the presence of sufficient impairment to warrant a 40 percent rating, the Board concludes that the 40 percent rating is warranted throughout the period of this claim, as contended by the Veteran.

The Board notes that the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability which is the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  In this case, the April 2008 statement from the Veteran's private physician supports a finding that the Veteran is unemployable due to his service-connected back disability.  However, as discussed above, the Veteran has limited his appeal to the issue of entitlement to a 40 percent rating for his low back disability for the period of his claim prior to September 11, 2009.  Therefore, the issue of entitlement to a TDIU based on the service-connected low back disability is not properly before the Board. 


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating of 40 percent during the period of this claim prior to September 11, 2009, for chronic lumbar strain with intevertebral disc disease is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


